DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 8/2/2022.  Claims 1-2, 6-10, 17-18, 20-21, 23, 25-32, and 43-50 have been amended.  Claims 11-13 and 33-42 have been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Soifer on 8/12/2022.
The application has been amended as follows: 

1. (Currently Amended) An oral treatment assembly providing jaw control during use, comprising: 
	an upper assembly comprising:
an upper posterior portion having an upper posterior occlusal surface, and 
an upper anterior portion having an upper anterior occlusal surface 
said upper posterior portion defining an upper posterior part and a lower posterior part; said lower posterior part defining an upper block that extends downward from an axial plane of a bite surface of a user’s upper teeth such that the upper posterior occlusal surface is below the upper anterior occlusal surface;  
an anterior facing end of said upper block extending from the upper anterior occlusal surface to the upper posterior occlusal surface;
wherein, said anterior facing end defines an upper transition portion having a sloped upper transition surface with an upper reverse angle such that a lower anterior edge of the sloped upper transition surface is forward of an upper posterior edge of the sloped transition surface; the upper anterior portion extending from the upper posterior part of the upper posterior portion;
a lower assembly comprising:
a lower posterior portion having a lower posterior occlusal surface; 
a lower anterior portion having a lower anterior occlusal surface, 
a lower block that extends upward from the lower anterior occlusal surface, said lower block being positioned forward of said upper block when said upper and lower assemblies are positioned in a user’s mount, 
a posterior face of said lower block defining a lower transition portion having a sloped lower transition surface having a lower reverse angle such that a lower anterior edge of the sloped lower transition surface is forward of an upper posterior edge of the sloped lower transition surface; wherein the lower posterior portion extends from a lower end of said lower transition surface and wherein the lower posterior portion is sized and shaped such that it does not extend above the lower block;
	wherein the lower transition portion is configured to selectively couple to the upper transition portion and wherein the lower sloped transition surface and the upper sloped transition surface are configured to selectively engage when the user of the oral treatment assembly extends a mandible jaw forward by a predetermined distance at which point the lower assembly engages the upper assembly at a predetermined relationship, and wherein when the upper and lower assemblies are engaged, the upper block registers with the lower posterior portion of the lower assembly and the lower block of the lower assembly registers with the upper anterior potion of the upper assembly. 

50. (Currently Amended) An oral treatment assembly providing jaw control during use, comprising: 
an upper assembly comprising:
an upper posterior portion having an upper posterior occlusal surface,
an upper anterior portion having an upper anterior occlusal surface;
the upper posterior portion defining an upper posterior part and a lower posterior part; said lower posterior part defining such that the upper posterior occlusal surface is below the upper anterior occlusal surface;
 the upper posterior portion being coupled by an upper part of said upper posterior portion to said upper 

 a lower assembly comprising:
a lower posterior portion a lower anterior portion,
a lower block that extends upward in a direction of the incisors and that extends upward from an anterior mandibular bite surface of the anterior portion and wherein said 
the lower block being coupled to the lower posterior portion by a lower transition portion coupling the lower block to the lower posterior portion by a lower sloped surface having a lower reverse angle whereby the lower block extends in a posterior direction and over a portion of a non-extended posterior portion, 
the lower transition portion being configured to selectively couple to the upper transition portion and wherein the lower sloped surface of the lower transition portion and the upper sloped surface of the upper transition portion are configured to selectively engage when the user of the upper and lower assemblies extends a mandible jaw forward by a predetermined distance at which point the upper sloped surface and the lower sloped surface selectively engage
wherein the upper transition portion and the lower transition portion are each further angled outward from a buccal side of each transition portion to a lingual side at lateral movement angles from a midline of each of the upper and lower assemblies to form a lateral movement angle (LMA) of the upper and lower transition portions, wherein the outward lateral movement angle (LMA) is less than an angle between each respective midline and a perpendicular thereof and is configured for controlling the lateral movement of the upper assembly relative to the lower assembly when the upper transition portion is engaged with the lower transition portion. 


Allowable Subject Matter
Claims 1-10, 14-32, and 43-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an oral treatment assembly comprising said anterior facing end defines an upper transition portion having a sloped upper transition surface with an upper reverse angle such that a lower anterior edge of the sloped upper transition surface is forward of an upper posterior edge of the sloped transition surface, a posterior face of said lower block defining a lower transition portion having a sloped lower transition surface having a lower reverse angle such that a lower anterior edge of the sloped lower transition surface is forward of an upper posterior edge of the sloped lower transition surface, wherein the lower transition portion is configured to selectively couple to the upper transition portion and wherein the lower sloped transition surface and the upper sloped transition surface are configured to selectively engage when the user of the oral treatment assembly extends a mandible jaw forward by a predetermined distance at which point the lower assembly engages the upper assembly at a predetermined relationship, and wherein when the upper and lower assemblies are engaged, the upper block registers with the lower posterior portion of the lower assembly and the lower block of the lower assembly registers with the upper anterior potion of the upper assembly, in combination with all other features recited in the claim. 
Regarding dependent claims 2-10, 14-32, and 43-49, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 50, the art of record when considered alone or in combination neither anticipates nor renders obvious an oral treatment assembly comprising
the upper block defining an upper transition portion on an anterior facing end having an upper sloped surface with an upper reverse angle such that a lower anterior edge of the upper transition portion is forward of an upper posterior edge of the upper transition portion, the lower block being coupled to the lower posterior portion by a lower transition portion coupling the lower block to the lower posterior portion by a lower sloped surface having a lower reverse angle whereby the lower block extends in a posterior direction and over a portion of a non-extended posterior portion, the lower transition portion being configured to selectively couple to the upper transition portion and wherein the lower sloped surface of the lower transition portion and the upper sloped surface of the upper transition portion are configured to selectively engage when the user of the upper and lower assemblies extends a mandible jaw forward by a predetermined distance at which point the upper sloped surface and the lower sloped surface selectively engage. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonato of US 2008/0060659, Figure 7 illustrates upper block extends downward from the upper tray at posterior end, Figure 7 illustrates sloped contact surface (7’) having a lowed edge being forwarded of an upper edge, Figure 7 does not illustrate the lower block having corresponding contact surface selectively engaging with the upper contact surface (7’).
The following closest oral treatment prior arts have opposing upper block and lower block, each of which has a sloped contacting surface engaging each other, such sloped contacting surface defining an upper edge is forwarded of a lower edge, which is opposite to that of applicant’s claimed slopped upper transitioning portion.
Bailey of US 2007/0283967, Figure 3
Andrew of US 2011/0005527, Figures 2a-2d
Falkel, US 2021/0078344, Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786